The objection was sustained by the court, Mr. Justice Sutherland remarking that here the time to plead was enlarged 28 days without any reason whatever shewn for it; that commissioners ought to confine parties to the shortest possible time for pleading, when applied to for an enlargement of the rule to plead ; and where the effect of such enlargement will probably be a loss of trial, unless short notice of trial be accepted, they should impose the acceptance of such notice as a condition.
Motion denied.